Order filed October 26, 2018




                                        In The

                     Fourteenth Court of Appeals
                                     ____________

                                NO. 14-18-00468-CV
                                     ____________

                           In the Interest of K.A.P., a child


                    On Appeal from the 311th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2015-57994


                                       ORDER

      This is an accelerated appeal from a judgment in a parental termination
appeal. Appellant's brief was due October 24, 2018. No brief has been filed.

      Unless appellant files a brief with the clerk of this court within 10 days of
the date of this order, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).

                                       PER CURIAM